PER CURIAM.
We reverse the order denying defendant’s motion to clarify the sentencing order rendered on July 22, 2003. Contrary *986to the state’s contention in its response, no evidentiary hearing is required to resolve the issue in the defendant’s motion. See Potter v. State, 769 So.2d 519 (Fla. 3d DCA 2000).
The defendant’s original motion to correct illegal sentence properly addressed the four cases in which he was sentenced: 99-21225; 99-21227; 99-21230; 99-26580. The trial court granted relief and resen-tenced defendant. However that order only listed one case number: 99-21225. It is self-evident that the trial court did not rule on the remaining case numbers-these cases were sentenced concurrently and were all properly addressed in defendant’s original motion.
We therefore reverse and remand for the court to address the defendant’s assertion — that the court overlooked the remaining three case numbers in ruling on defendant’s motion to correct illegal sentence.
Reversed and remanded.